Cook, J.,
dissenting. I respectfully dissent. An oral settlement agreement entered into in the presence of the court constitutes a binding contract. Spercel v. Sterling Industries, Inc. (1972), 31 Ohio St.2d 36, 60 O.O.2d 20, 285 N.E.2d 324. As a contract, the settlement agreement is subject to contract defenses such as mistake and indefiniteness. A settlement agreement, however, is also subject to common rules of contract construction. Application of these rules prevents Frank Rulli from avoiding his agreed-to settlement obligations.
I
Indefiniteness
The majority concludes that the settlement agreement read into the record is too indefinite for the court to enforce and that the terms of that agreement, at best, reflect an agreement to make a contract. I disagree in both respects.
*378“Vagueness, indefiniteness, and uncertainty are matters of degree, with no absolute standard for comparison. It must be remembered that all modes of human expression are defective and inadequate.” 1 Corbin on Contracts (Rev. Ed.1993) 528, Section 4.1. “The courts must take cognizance of the fact that the argument that a particular agreement is too indefinite to constitute a contract frequently is an afterthought excuse for attacking an agreement that failed for reasons other than the indefiniteness.” Id. at 535-536, Section 4.1.
For a court to enforce a contract it must be capable of understanding, from the parties’ expressions, the terms upon which the parties have agreed. See id. at 525, Section 4.1. “[A]n agreement can constitute an enforceable contract despite the fact that the parties have agreed to agree later on important terms or have agreed that final agreement will be memorialized in a final writing.” Id. at 532, Section 4.1. Moreover, while indefiniteness of an agreement may be an indicium of a lack of contractual intent, a “court should be slow to come to this conclusion if it is. convinced that the parties themselves meant to make a ‘contract’ and to bind themselves to render a future performance.” Id. at 569, Section 4.3.
Counsel for appellant concedes that “the parties and their counsel * * * stipulated on the record * * * that they had reached a settlement of all issues then in dispute between them, and that this settlement was to be effected by the purchase and sale of Appellees’ interests in the two businesses in question.” Review of the record reveals that appellant’s attorney entered a reasonably detailed buy-out agreement concerning the partnership and corporation. The agreement included the purchase price of the businesses, the terms and time for payment,- and the required inventory on transfer of the corporation. The agreement also specifically designated the sale of the corporation as an asset sale, addressed the parties’ continued use of the trade name “Rulli Brothers,” contained a geographically limited covenant not to compete, and required each party to pay an equal share of the remaining partnership mortgage. Each party assented to this agreement on the record.
Despite the existence of this detailed settlement agreement, appellant argues that the parties’ later inability to complete a draft purchase agreement setting out more complete sale terms establishes that the parties initially lacked the requisite intent to enter into a contract. As aptly demonstrated in the court of appeals’ opinion, however, the terms of the oral settlement agreement are detailed enough to determine contractual intent. While the parties were free to supplement the oral contract with parol agreements and to further incorporate them into an integrated purchase agreement, nothing required the parties to do so and failure to agree to parol terms did not vitiate the parties’ original intent to contract.
*379Appellant specifically addresses four issues as “material” to the transaction, yet unresolved in the oral settlement agreement: “1) there is no allocation of the purchase price among assets to be conveyed by Appellees to Appellant, even as between the partnership and corporation; 2) there is no provision for the standard warranties and representations customarily given by a seller to a buyer in an asset sale, such as a warranty of corporate good standing, a warranty of title, a warranty of authority to convey, etc.; 3) although provision is made for a ‘minimum inventory of $200,000.00 value[d] at cost,’ no procedure is established for determining which items (such as perishables, ‘out of date’ materials, packaging materials, etc.) are to be excluded from inventory for purposes of determining the minimum required amount of inventory to be transferred, or for resolving disputes between the parties with respect to the valuation of inventory; and 4) there is no provision allocating the risk of loss or damage to the assets to be conveyed pending closing of the sale.” Appellant additionally cites the lack of a provision “allocating taxes and other expenses associated with the purchase and sale of the assets in question” as a factor rendering the settlement agreement fatally indefinite.
It may have been prudent for appellant and his counsel to include some, if not all, of these terms in the initial settlement agreement. These terms, however, are not so essential to the core agreement that failure to include them should render the contract unenforceable. The rule of indefiniteness restrains courts from enforcing contracts where the parties’ expressions are inadequate to reveal their contractual intent. Where, however, the parties express a contractual intent to undertake discernible mutual obligations, courts should not defeat those intentions because one or both of the parties lacked the foresight to negotiate terms that would have been more prudently included in the agreement. Accordingly, I disagree with the majority that the oral settlement agreement is so incomplete that it, at best, reflects an agreement to make a contract.
II
Mistake
Appellant cites several additional conflicts to demonstrate a failure of mutual assent. These conflicts focus on the parties’ varying interpretations of the terms of the oral settlement agreement, rather than a failure of operative terms to create an enforceable contract. Accordingly, these issues are most appropriately analyzed as concerning the contract defense of mistake.
Review of the procedural history of this case reveals that most of the “mistakes” that appellant now asserts as demonstrating a lack of mutual assent could be raised as defenses by appellees, but not by appellant himself. Consistent with the meanings ascribed to the settlement agreement by appellant, the *380appellate court concluded that the agreement required appellees to transfer, as assets of the corporation, the corporate name and all business records, cash, licenses, and leases belonging to the corporation. The subject of unilateral mistake is addressed in 1 Restatement of the Law 2d, Contracts (1981) 394, Section 153, as follows:
“When Mistake of One Party Makes a Contract Voidable
“Where a mistake of one party at the time a contract was made as to a basic assumption on which he made the contract has a material effect on the agreed exchange of performances that is adverse to him, the contract is voidable by him * * *[.]” (Emphasis added.)
Accordingly, even assuming that these issues create an avenue to defeat the settlement agreement, the agreement would be voidable at the option of appellees, not the appellant.
Appellant additionally argues that the parties disagreed over the meaning of the language of the settlement agreement concerning the covenant not to compete. The appellate court, however, properly concluded that the language of the covenant was clear and unambiguous, needing no interpretation.
“When two parties have reduced their agreement to writing [or have orally expressed their intentions to contract in identical words (Corbin at 619-620, Section 4.10)], using the words that each of them consciously intends to use, it is often not a sufficient ground for declaring that the agreement is void or subject to cancellation by the court that the parties subsequently gave different meanings to the agreed language, or even that they gave different meanings thereto at the time the agreement was expressed. If the meaning that either one of them gave to the words was the only reasonable one under the existing circumstances, as the other party has reason to know, the latter is bound by that meaning and there is a contract accordingly.” (Footnote omitted.) Corbin at 617, Section 4.10.
Courts have an obligation to give plain language its ordinary meaning and to refrain from revising the parties’ contract. See Alexander v. Buckeye Pipe Line Co. (1978), 53 Ohio St.2d 241, 246, 7 O.O.3d 403, 406, 374 N.E.2d 146, 150, and paragraph two of the syllabus. Accordingly, interpretation of a clear and unambiguous contract term, such as this one, is a matter of law, and a court should not admit extrinsic evidence to establish its meaning. Shifrin v. Forest City Ent, Inc. (1992), 64 Ohio St.3d 635, 638, 597 N.E.2d 499, 501.
Ill
Conclusion
Appellant has not demonstrated that he is entitled to have the settlement agreement voided as a matter of law, or that he was improperly denied an *381evidentiary hearing. This is not to say that there are no circumstances where an evidentiary hearing might be required to enforce an oral settlement agreement entered into before the court. Such a hearing is proper to resolve ambiguity in the terms of the agreement, to collaterally enforce parol agreements supplementing the contract, and to determine whether fraud or mistake occurred during contract formation that would render the contract voidable by the party seeking to avoid its force. Because none of those circumstances is present in this case, I would affirm the judgment of the appellate court.
Lundberg Stratton, J., concurs in the foregoing dissenting opinion.